Name: Commission Regulation (EEC) No 978/93 of 26 April 1993 amending Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  trade
 Date Published: nan

 No L 101 /6 Official Journal of the European Communities 27. 4. 93 COMMISSION REGULATION (EEC) No 978/93 of 26 April 1993 amending Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon taken to forestall any further deterioration in the market, the period of validity of the surveillance arrangements introduced by Regulation (EEC) No 1658/91 should be extended for eight months, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 24 (2) thereof, Whereas Commission Regulation (EEC) No 1658/91 (3), as last amended by Regulation (EEC) No 3520/92 (4), introduced arrangements applicable until 30 April 1993 for retrospective Community surveillance of Atlantic salmon imports ; Whereas because of serious disturbance of the Commu ­ nity market for salmon the Commission has, by Regula ­ tion (EEC) No 3270/91 (*), as last amended by Regulation (EEC) No 992/92 (6), made Atlantic salmon imports subject to observance of a minimum price ; Whereas so that proper monitoring of the trend in Atlantic salmon imports can be continued and action Article 1 The second paragraph of Article 3 of Regulation (EEC) No 1658/91 is replaced by the following : ' It shall apply until 31 December 1993'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 76, 30. 3. 1993, p. 12. 0 OJ No L 151 , 15. 6. 1991 , p. 51 . (4) OJ No L 355, 5 . 12. 1992, p. 23 . 0 OJ No L 308, 9 . 11 . 1991 , p. 34. (6) OJ No L 105, 23. 4. 1992, p. 14.